Citation Nr: 0832812	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
FINDINGS OF FACT

1.  The veteran does not currently have Hepatitis C.

2.  The veteran's PTSD does not cause symptoms such as 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  Service connection for Hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a higher disability rating for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, Hepatitis C

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the appellant 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R.  § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
appellant.  38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the veteran does not have a 
current diagnosis of hepatitis C.  Therefore, he does not 
have a disability for VA purposes.

The veteran's service medical records are silent with respect 
to findings of hepatitis C.  The veteran's post-service 
medical records only reference a past medical history of 
Hepatitis C.  No current diagnosis or treatment of Hepatitis 
C is indicated in any of the records in evidence.  The 
absence of such findings weighs very negatively against the 
veteran's claim.

The Board must find that the post-service medical record, as 
a whole, provides evidence against the claim that the veteran 
currently has this disability.  Even if he did, there is 
nothing to indicate an association between this problem and 
service many years ago. 

Accordingly, the Board finds that the competent medical 
evidence is against a finding that the veteran currently 
suffers from Hepatitis C for VA service connection purposes.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating, PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran PTSD is evaluated as 10 percent disabling under 
DC 9411.  38 C.F.R.  § 4.130.  The veteran's PTSD has been 
evaluated under the general rating formula for mental 
disorders.  Under these criteria, occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, warrants a 10 percent 
rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), warrants a 30 
percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Ed. (DSM-IV) at 32).  According to DSM- 
IV, a GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 51-60 indicates moderate symptoms (e. 
g. flat affect and circumstantial speech, occasional panic 
attacks OR moderate difficulty in social, occupational, or 
school functioning (e. g. few friends, conflicts with peers 
or co-workers).

The veteran had a VA exam in May 2007.  The examiner reviewed 
the veteran's claims file.  The examiner indicated that he 
reviewed all evidence in the claims file, including the 
veteran's psychological history questionnaire, PTSD 
checklist, and letter from the veteran's psychiatrist.

The veteran reported that since his military service he has 
worked primarily as a mechanic and laborer.  Earlier in his 
career he worked on an off-shore oil rig and later worked as 
an automobile mechanic.  He has also done work as a heavy 
equipment operator.  During the last twenty years the veteran 
worked for three different automobile dealerships as a 
mechanic.  He indicated that his longest employment was 19 
years, while his longest length of unemployment was 90 days.  
At the time of the exam, the veteran was employed full time.  
The veteran reported no history of work impairment of any 
kind.

The veteran described a history of depression and stated that 
he is a "loner" but very dependable.  He stated that he 
enjoys yoga and reading in his leisure time.  He does not 
have an active social life.

The veteran has been married and divorced twice.  The first 
marriage ended mutually.  The second marriage ended since 
both he and his wife had depression and despite counseling, 
they were unable to come to good terms with each other.  

The veteran reported that he started seeing his private 
psychiatrist in 1995 and that she has treated him for 
depression and PTSD.  The veteran stated that his depression 
has been episodic and has fluctuated over time. He stated 
that he sees his psychiatrist more frequently when he is 
feeling worse.  Over recent years, the veteran has seen his 
psychiatrist 2 to 3 times per year, and that she has treated 
him successfully with Prozac and Effexor and counseling.  The 
veteran stated that he currently takes the Effexor with good 
results.

The examiner stated that the veteran reports a history 
consistent with recurrent episodes of mild to moderate 
depression.  With regard to PTSD symptoms, the examiner 
stated that the veteran has a moderate degree of disturbing 
memories, thoughts and images of stressful combat experience; 
repeated disturbing nightmares; milder degrees of feeling 
upset when reminded of his combat experience; and mild 
reaction with reminders of stressful combat experience, 
providing evidence against this claim. 

The veteran indicated that he attempted to avoid thinking and 
talking about his combat experience for many years after 
Vietnam.  He also mentioned avoiding activities that remind 
him of combat, such as interacting with other Vietnam combat 
veterans.  The veteran also indicated emotional numbing that 
started when he was in combat theater as a way to cope with 
the trauma, which continued upon his return to the United 
States.  

The veteran also indicated that he has severe difficulty 
falling and staying asleep as well as difficulty 
concentrating.  He has a moderate degree of suspicious and 
hypervigilant behavior and a very mild degree of irritability 
and anger outbursts.  The veteran has also experienced 
significant survivor's guilt.

The examiner stated that the veteran does not seem to have 
experienced a significant degree of occupational impairment.  
For example, the veteran has never lost time from work, had 
problems with supervisors and coworkers, lost productivity, 
or had other negative consequences in the occupational area 
as a result of psychiatric disturbance.  The veteran has not 
contended that he has suffered in the area of occupational 
functioning as a result of PTSD.

The examiner stated that while the veteran appears to have 
mild social impairment, it does not appear that PTSD has been 
a significant factor.  He further stated that it is possible 
that depression was a factor with his marital dysfunction.

The examiner also stated that the veteran does not appear to 
have significant impairment with activities of daily living.  
The veteran appeared to be in good health.  He dressed 
causally, made good eye contact, and was cooperative, 
friendly and attentive during his exam.

The veteran's thought processes and thought content showed no 
signs of impairment.  His thoughts were coherent, clear, well 
thought out, and goal directed.  No evidence of delusional or 
paranoid thinking, or hallucinations or other abnormality 
perceptions were present.  

The veteran stated that he was moderately depressed at the 
time of his exam, but he denied suicidal and homicidal 
ideation.  His judgment and insight appeared to be good.

In the diagnosis, the examiner stated that the veteran had 
recurrent, moderate, major depressive disorder as well as 
chronic, mild PTSD.  The GAF score was 71.  In the opinion, 
the examiner stated that the veteran's depression and PTSD 
are not substantially related and that the veteran appears to 
have experienced a moderate degree of PTSD symptoms just 
after the Vietnam war and that over time, these symptoms have 
decreased significantly to where they are mild and do not 
appear to be impacting the veteran's ability to function 
socially or occupationally.  The examiner further stated that 
the veteran's depression does not appear to be related to 
service or his combat experience, and that it appears that 
marital conflict was the contributing factor in precipitating 
the veteran's depression.

In the summary and conclusions, the examiner stated that the 
veteran is a rather high functioning individual with a very 
strong and stable work history though he suffered alcohol 
abuse in the past.  The veteran has also experienced 
interpersonal difficulty in his marriages and is currently 
unmarried, living alone, and not significantly involved in 
social relationships.  However, the examiner stated that his 
social impairments do not appear related to Vietnam.  
Finally, in the conclusion, the examiner stated that the 
veteran suffers very mild symptoms of PTSD that do not lead 
to significant social or occupational impairment.

The Board finds that the VA exam is highly probative against 
a finding of an increased rating as the evidence fails to 
show that the veteran has occupational and social impairment 
with decrease in work efficiency and intermittent period of 
inability to perform occupational tasks.

Also of record is a letter from the veteran's psychologist.  
In her letter, she indicates that she has treated the veteran 
since 1995.  She stated that the veteran was evaluated and he 
indicated that he had avoided thinking or talking about his 
experience, avoided watching war movies, and avoided 
interacting with other war veterans.

She indicated that the veteran's illness had the cardinal 
features of avoidance of traumatic memory, re-experiencing of 
trauma in nightmares, and physiologic hyper-activity as in 
severe insomnia, irritability, and difficulty with 
concentration.  She stated that the diagnosis that best fit 
the veteran's symptoms was PTSD, chronic, with delayed onset.

The Board also reviewed the records accompanying the 
psychiatrist's letter.  Unfortunately, the Board finds that 
the letter and records do not support an increased rating as 
they fail to show that the veteran has occupational and 
social impairment with decrease in work efficiency and 
intermittent period of inability to perform occupational 
tasks.

The Board does not suggest that the veteran does not have a 
problem with PTSD.  However, based upon the evidence, the 
Board finds that the VA exam weighs against a rating greater 
than 10 percent for PTSD.  The examiner stated that the 
veteran has very mild symptoms of PTSD and is a high 
functioning individual with a very strong and stable work 
history.  The veteran has not missed work due to PTSD and the 
examiner stated that the veteran's interpersonal social 
relationships are related mainly to his depression, not his 
service or combat experience in Vietnam.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 30 percent rating, as his symptoms do 
not cause ooccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  The Board finds that the post-
service medical record, as a whole, provides evidence against 
a finding that the veteran meets the 30 percent criteria for 
PTSD.

Based on the applicable symptomatology, there is no medical 
evidence of record that would support a different rating for 
any time subsequent to the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 10 percent for PTSD.  38 C.F.R.  § 4.3. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2006 that fully 
addressed all three notice elements and Dingess requirements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records and was afforded a VA medical examination 
in May 2007 for the PTSD claim.  

No VA examination was provided for the Hepatitis C claim as 
the veteran did not provide evidence of a current diagnosis 
of Hepatitis C.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Without competent evidence of a current 
Hepatitis C diagnosis, VA has no duty to provide an exam.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for hepatitis C is denied.

Entitlement to an initial rating greater than 10 percent for 
PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


